                          Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 1 of 29




                First     Last     Party   Party                                                            Date      Date     Nature
Year   Court ID Name      Name     Role    Type    Case Number Office Case Title                       Type Filed     Termed   of Suit
2020   codc     Deborah   Laufer   pla     pty     1:2020cv02631    1 Laufer v. Sungwoo, Inc           cv     8/31/20              446
2020   codc     Deborah   Laufer   pla     pty     1:2020cv02555    1 Laufer et al v. Yun Sub et al    cv     8/25/20              446
2020   codc     Deborah   Laufer   pla     pty     1:2020cv02492    1 Laufer v. Meepe                  cv     8/19/20              446
2020   codc     Deborah   Laufer   pla     pty     1:2020cv02475    1 Laufer v. Looper et al           cv     8/18/20              446
                                                                      Laufer v. Skyline Hospitality,
2020 codc      Deborah Laufer      pla     pty     1:2020cv02425    1 Inc                              cv    8/13/20              446
                                                                      Laufer v. Jade Mountain
2020 codc      Deborah Laufer      pla     pty     1:2020cv02434    1 Lodging Inc                      cv    8/13/20              446
                                                                      Laufer v. Inn at Steamboat
2020 codc      Deborah Laufer      pla     pty     1:2020cv02403    1 Owners Association               cv    8/12/20              446
                                                                      Laufer v. NEDA Enterprise
2020 codc      Deborah Laufer      pla     pty     1:2020cv02404    1 Partnership                      cv    8/12/20              446
                                                                      Laufer v. 2500 Arapahoe St
2020 codc      Deborah Laufer      pla     pty     1:2020cv02405    1 LLC                              cv    8/12/20              446
                                                                      Laufer v. Denver Hotel
2020 codc      Deborah Laufer      pla     pty     1:2020cv02364    1 Teatro, LLC                      cv    8/10/20              446
2020 codc      Deborah Laufer      pla     pty     1:2020cv02368    1 Laufer v. 33247 Hwy.72, LLC      cv    8/10/20              446
                                                                      Laufer v. FOTM Acquisitions
2020 codc      Deborah Laufer      pla     pty     1:2020cv02369    1 SPE, LLC et al                   cv    8/10/20              446
2020 codc      Deborah Laufer      pla     pty     1:2020cv02275    1 Laufer v. Nordic Lodge LLC       cv     8/3/20              446
                                                                      Laufer v. Rabbit Ears Motel,
2020 codc      Deborah Laufer      pla     pty     1:2020cv02253    1 Inc                              cv    7/30/20              446
                                                                      Laufer v. Gravitas-2450
2020 codc      Deborah Laufer      pla     pty     1:2020cv02236    1 Larimer, LLC.                    cv    7/29/20              446
                                                                      Laufer v. Table Mountain
2020 codc      Deborah Laufer      pla     pty     1:2020cv02224    1 Inn, Inc.                        cv    7/28/20              446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 2 of 29




2020 codc   Deborah Laufer   pla   pty   1:2020cv02202   1 Laufer v. Art, LLC              cv   7/27/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01439   3 Laufer v. Whalers Inn Re LLC    cv   9/24/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01446   3 Laufer v. MFINN2013 LLC         cv   9/24/20             446
                                                           Laufer v. Harbor Hill Marina
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01438   3 Inc                             cv   9/23/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01410   3 Laufer v. Ram Maruti LLC        cv   9/18/20             446
                                                           Laufer v. Aagna Hospitality
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01411   3 LLC                             cv   9/18/20             446
                                                           Laufer v. Cheshire Welcome
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01347   3 Inn LLC                         cv    9/9/20             446
                                                           Laufer v. 22650-2660 Berlin
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01323   3 Tnpk LLC                        cv    9/8/20             446
                                                           Laufer v. Raspberry Junction
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01296   3 Holding LLC                     cv    9/2/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01297   3 Laufer v. BRP Associates LLC    cv    9/2/20             446
                                                           Laufer v. Sri Siddhi Vinayak
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01189   3 Hotel Group LLC                 cv   8/16/20             446
                                                           Laufer v. SKDJ Hospitality
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01188   3 LLC                             cv   8/15/20             446
                                                           Laufer v. Inn at Fairfield
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01181   3 Beach LLC                       cv   8/14/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01183   3 Laufer v. 1114 JH LLC           cv   8/14/20             446
                                                           Laufer v. Windsor Hospitality
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv01046   3 LLC                             cv   7/23/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00941   3 Laufer v. Natrum Associates     cv    7/8/20             446
                                                           Laufer v. Ganesha
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00943   3 Hospitality LLC                 cv    7/8/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00945   3 Laufer v. Loeb & Seiden LLC     cv    7/8/20   9/10/20   446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 3 of 29




                                                             Laufer v. Janki Shivam Krupa
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00883   3   LLC                             cv   6/25/20             446
                                                             Laufer v. Stratford Hotel
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00861   3   Partners LLC                    cv   6/22/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00862   3   Laufer v. Somnath Inc           cv   6/22/20             446
                                                             Laufer v. Lord Krishna LLC et
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00846   3   al                              cv   6/19/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00804   3   Laufer v. Fyoti                 cv   6/10/20   7/31/20   446
                                                             Laufer v. 4180 Black Rock
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00443   3   LLC                             cv    4/1/20             446
                                                             Laufer v. Lake Avenue
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00445   3   Associates Inc                  cv    4/1/20    7/1/20   446
                                                             Laufer v. Southport
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00446   3   Investment LLC                  cv    4/1/20             446
                                                             Laufer v. Greenwich Harbor
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00447   3   (DEL) LLC                       cv    4/1/20             446
2020 ctdc   Deborah Laufer   pla   pty   3:2020cv00448   3   Laufer v. 441 Post Road LLC     cv    4/1/20             446
                                                             Laufer v. RMS Danbury 1 LLC
2020 ctdc   Deborah Laufer pla     pty   3:2020cv00436   3   et al                           cv   3/31/20             446
2020 dcdc   DEBORAH LAUFER pla     pty   1:2020cv02206   1   LAUFER v. ALAMAC INC            cv   8/11/20             446
                                                             LAUFER v. HH CHURCHILL
2020 dcdc   DEBORAH LAUFER pla     pty   1:2020cv02207   1   HOTEL ASSOCIATES, L.P.          cv   8/11/20             446
                                                             LAUFER v. R B PROPERTIES
2020 dcdc   DEBORAH LAUFER pla     pty   1:2020cv02208   1   INC                             cv   8/11/20             446
                                                             LAUFER v. HH MELROSE
2020 dcdc   DEBORAH LAUFER pla     pty   1:2020cv01981   1   HOTEL ASSOCIATES LP             cv   7/21/20   9/28/20   446
                                                             LAUFER v. HARVEST
2020 dcdc   DEBORAH LAUFER pla     pty   1:2020cv01531   1   ADVERTISING AGENCY INC          cv   6/10/20   8/31/20   446
                      Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 4 of 29




                                                              LAUFER v. 29TH & K
                                                              ASSOCIATES LP MATTHEWS
2020 dcdc    DEBORAH LAUFER pla     pty   1:2020cv01508   1   CO                             cv     6/9/20             446
                                                              LAUFER v. JETSET
2020 dcdc    DEBORAH LAUFER pla     pty   1:2020cv01192   1   HOSPITALITY, LLC               cv     5/7/20   7/29/20   446
                                                              LAUFER v. COLUMBIA
2020 dcdc    DEBORAH LAUFER pla     pty   1:2020cv01193   1   REALTY VENTURE LLC             cv     5/7/20   8/10/20   446
                                                              LAUFER v. GEORGETOWN
2020 dcdc    DEBORAH LAUFER pla     pty   1:2020cv01194   1   WASHINGTON DC INN LLC          cv     5/7/20    8/8/20   446
2020 flmdc   Deborah Laufer pla     pty   8:2020cv00615   8   Laufer v. EJRFA LLC            cv    3/17/20   4/10/20   446
                                                              Laufer v. Off the Dime Inc.,
2019 flmdc   Deborah Laufer   pla   pty   3:2019cv01330   3   et al.                         cv   11/21/19    4/2/20   446
                                                              LAUFER v. PIRATES BAY
2019 flndc   DEBORAH LAUFER pla     pty   1:2019cv00326   1   COMMUNITY ASS'N INC            cv   12/18/19    6/8/20   446
                                                              LAUFER v. PINE FOREST
2019 flndc   DEBORAH LAUFER pla     pty   1:2019cv00318   1   HOSPITALITY INC                cv   12/10/19   2/19/20   446
2019 flndc   DEBORAH LAUFER pla     pty   1:2019cv00311   1   LAUFER v. KUS-AMBA INC         cv    12/4/19    4/7/20   446
                                                              LAUFER v. WOODSPRING
2019 flndc   DEBORAH LAUFER pla     pty   1:2019cv00306   1   SUITES PANAMA CITY LLC         cv    12/3/19   6/11/20   446
                                                              LAUFER v. ROYA
                                                              INTERNATIONAL HOTEL
2019 flndc   DEBORAH LAUFER pla     pty   1:2019cv00308   1   INVESTMENTS LLC                cv    12/3/19   12/4/19   446
                                                              LAUFER v. ROYA
                                                              INTERNATIONAL HOTEL
2019 flndc   DEBORAH LAUFER pla     pty   3:2019cv04885   3   INVESTMENTS LLC                cv    12/3/19   8/18/20   446
2019 flndc   DEBORAH LAUFER pla     pty   1:2019cv00305   1   LAUFER v. TEMPLE HILL INC      cv   11/26/19    7/9/20   446
                                                              LAUFER v. HUGHES RESORT
2019 flndc   DEBORAH LAUFER pla     pty   1:2019cv00303   1   INC                            cv   11/25/19   6/11/20   446
2019 flndc   DEBORAH LAUFER pla     pty   1:2019cv00291   1   LAUFER v. EJRFA LLC            cv   11/22/19   12/4/19   446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 5 of 29




                                                          LAUFER v. DOLPHIN COVE
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00292   1 INN INC                      cv   11/22/19   3/16/20   446

2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00293   1 LAUFER v. GURU KRUPA INC     cv   11/22/19    7/1/20   446
                                                          LAUFER v. SHREYA
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00294   1 HOSPITALITY INC              cv   11/22/19    5/4/20   446
                                                          LAUFER v. SHIV SHAKTI
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00295   1 HOSPITALITY LLC              cv   11/22/19             446
                                                          LAUFER v. ABEC RESORT II
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00296   1 LLC                          cv   11/22/19             446
                                                          LAUFER v. JAY SHREE HARI
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00297   1 KRISHNA INC                  cv   11/22/19             446
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00298   1 LAUFER v. ASTHA LAXMI LLC    cv   11/22/19   1/21/20   446
2019 flndc   DEBORAH LAUFER pla   pty   3:2019cv04868   3 LAUFER v. EJRFA LLC          cv   11/22/19   3/12/20   446
                                                          LAUFER v. SURTI
2019 flndc   DEBORAH LAUFER pla   pty   3:2019cv04807   3 INVESTMENT                   cv   11/21/19   5/21/20   446
                                                          LAUFER v MARINA BAY
                                                          RESORT CONDOMINIUM
2019 flndc   DEBORAH LAUFER dft   pty   1:2019cv00290   1 ASSOCIATION INC              cv   11/21/19   5/19/20   446
                                                          LAUFER v. CLUB DESTIN
                                                          CONDOMINIUM
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00287   1 ASSOCIATION INC              cv   11/19/19             446
                                                          LAUFER v. SHIVA HOTEL, INC
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00278   1 et al                        cv   11/13/19   3/18/20   446
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00279   1 LAUFER v. ASHTON, LLP        cv   11/13/19   3/25/20   446
                                                          LAUFER v. RELAX
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00280   1 HOSPITALITY LLC              cv   11/13/19    2/5/20   446
                                                          LAUFER v. P & R
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00281   1 HOSPITALITY LLC              cv   11/13/19   5/31/20   446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 6 of 29




                                                            LAUFER v. J & K SAI
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00282   1   HOSPITALITY LLC            cv   11/13/19    4/1/20   446
                                                            LAUFER v. BAY BEACH
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00283   1   HOTEL LLC                  cv   11/13/19   4/23/20   446
                                                            LAUFER et al v. B J
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00259   1   HOSPITALITY INC            cv   11/12/19    1/3/20   446
                                                            LAUFER v. BLUEWATER BAY
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00260   1   HOTEL GROUP LLC            cv   11/12/19   7/17/20   446
                                                            LAUFER v. TAPPER &
                                                            COMPANY PROPERTIES
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00261   1   MANAGEMENT INC et al       cv   11/12/19    7/1/20   446
                                                            LAUFER v. BSREP II WS
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00263   1   HOTEL TRS SUB LLC et al    cv   11/12/19   4/17/20   446
                                                            LAUFER v. HARIAUM
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00264   1   INVESTMENTS INC            cv   11/12/19    8/5/20   446
                                                            LAUFER v. AJ HOSPITALITY
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00265   1   FWB LLC                    cv   11/12/19   2/18/20   446
                                                            LAUFER v. BENNETT'S REEF
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00266   1   INC                        cv   11/12/19   7/29/20   446
                                                            LAUFER v. RESORT
                                                            HOSPITALITY ENTERPRISES
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00267   1   LTD                        cv   11/12/19   3/10/20   446
                                                            LAUFER v. THE FLAGLER OF
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00268   1   ST. AUGUSTINE LLC, et al   cv   11/12/19   7/28/20   446
                                                            LAUFER v. GULF WALTON,
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00269   1   INC.                       cv   11/12/19   2/20/20   446
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00270   1   LAUFER v. RUDRAH LLC       cv   11/12/19   2/26/20   446
                                                            LAUFER v. CAPE SAN BLAS
2019 flndc   DEBORAH LAUFER pla   pty   1:2019cv00274   1   BED AND BREAKFAST LLC      cv   11/12/19 12/10/19    446
                       Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 7 of 29




2019 flndc     DEBORAH LAUFER pla     pty   1:2019cv00275   1 LAUFER v. PTW LLC           cv   11/12/19    4/8/20   446
                                                              LAUFER v. BENNETT'S REEF
2019 flndc     DEBORAH LAUFER pla     pty   1:2019cv00276   1 INC                         cv   11/12/19   7/29/20   446
                                                              LAUFER v. KRISHNA
                                                              VENTURES OF PANAMA
2019 flndc     DEBORAH LAUFER pla     pty   1:2019cv00277   1 CITY BEACH, LLC             cv   11/12/19    1/7/20   446
                                                              LAUFER v. PANAMA CITY
2019 flndc     DEBORAH LAUFER pla     pty   5:2019cv00475   5 BEACH HOTEL LLC             cv   11/12/19    3/5/20   446
                                                              LAUFER v. SHAWN
2019 flndc     DEBORAH LAUFER pla     pty   1:2019cv00272   1 INVESTMENTS LLC             cv   11/12/19 12/10/19    446
                                                              LAUFER v. PANAMA CITY
2019 flndc     DEBORAH LAUFER pla     pty   1:2019cv00273   1 BEACH HOTEL LLC             cv   11/12/19 11/18/19    446
2019 flndc     DEBORAH LAUFER dft     pty   1:2019cv00225   1 LAUFER v.JAI GURUDEV, LLC   cv   10/28/19   1/8/20    446
                                                              LAUFER v. 201 MIRACLE
2019   flndc   DEBORAH LAUFER   pla   pty   1:2019cv00224   1 FWB LLC                     cv   10/27/19 2/11/20     446
2019   flndc   DEBORAH LAUFER   pla   pty   1:2019cv00208   1 LAUFER v. JAI BALAIJI INC   cv   10/18/19   5/4/20    446
2019   flndc   DEBORAH LAUFER   pla   pty   1:2019cv00209   1 LAUFER v. KOMO, INC.        cv   10/18/19 11/20/19    446
2019   flndc   DEBORAH LAUFER   pla   pty   1:2019cv00200   1 LAUFER v. ARAPAN LLC        cv   10/17/19 9/25/20     446
                                                              LAUFER v. MSB HOTELS III
2019 flndc     DEBORAH LAUFER pla     pty   1:2019cv00201   1 LLC                         cv   10/17/19 12/10/19    445
                                                              LAUFER v. ABJULHUSSEIN et
2019   flndc   DEBORAH LAUFER   pla   pty   1:2019cv00202   1 al                          cv   10/17/19 12/30/19    445
2019   flndc   DEBORAH LAUFER   pla   pty   1:2019cv00203   1 LAUFER v. KABIR INC et al   cv   10/17/19 11/27/19    446
2019   flndc   DEBORAH LAUFER   pla   pty   1:2019cv00204   1 LAUFER v. ERSHCO LLC        cv   10/17/19             446
2019   flndc   DEBORAH LAUFER   pla   pty   1:2019cv00205   1 LAUFER v. KOMO, INC.        cv   10/17/19 1/10/20     446
                                                              LAUFER v. OM MAA OM LLC
2019 flndc     DEBORAH LAUFER pla     pty   1:2019cv00206   1 et al                       cv   10/17/19 11/20/19    446
                                                              LAUFER v. OFF THE DIME
2019 flndc     DEBORAH LAUFER pla     pty   1:2019cv00207   1 INC et al                   cv   10/17/19 11/20/19    446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 8 of 29




                                                                  LAUFER v. KRISHNA
2019 flndc     DEBORAH LAUFER pla       pty   1:2019cv00198   1   RNS2005 INC                      cv   10/16/19   5/5/20    446
2018 flsdc     Deborah Laufer pla       pty   0:2018cv63043   0   Laufer v. Touch Dolls. LLC       cv   12/13/18 5/16/19     446
2018 flsdc     Deborah Laufer pla       pty   0:2018cv62894   0   Laufer v. EAN Services LLC       cv   11/29/18 12/11/18    446
                                                                  Laufer v. Alamo Rental (US)
2018 flsdc     Deborah Laufer     pla   pty   0:2018cv62902   0   LLC                              cv   11/29/18 12/11/18    446
                                                                  Laufer v. Budget Rent A Car
2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62390   0   System, Inc.                     cv    10/7/18 1/18/19     446
2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62306   0   Laufer v. Rainbow USA, Inc       cv    9/27/18 11/5/18     446
2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62305   0   Laufer v. Chico's FAS, Inc       cv    9/27/18 1/14/19     446
2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62191   0   Laufer v. Fox Rent A Car, Inc.   cv    9/17/18 8/12/19     446
2018   flsdc   Deborah   Laufer   pla   pty   0:2018cv62192   0   Laufer v. SIXT Rent A Car LLC    cv    9/17/18 11/19/18    446

2018 flsdc     Deborah Laufer     pla   pty   0:2018cv62157   0 Laufer v. Skechers U.S.A., Inc     cv    9/13/18 10/24/18    446
                                                                Laufer v. BLUSH BOUTIQUE,
2018 flsdc     Deborah Laufer     pla   pty   0:2018cv62159   0 INC.,                              cv    9/13/18   3/12/19   446
                                                                Laufer v. The Cato
2018 flsdc     Deborah Laufer     pla   pty   0:2018cv62086   0 Corporation                        cv     9/4/18    5/2/19   446
                                                                Laufer v. Northern Tool &
2018 flsdc     Deborah Laufer     pla   pty   0:2018cv61839   0 Equipment Company, Inc.            cv     8/8/18 10/15/18    446
                                                                Laufer v. Northern Tool &
2018 flsdc     Deborah Laufer     pla   pty   0:2018cv61819   0 Equipment Company, Inc.            cv     8/7/18    8/7/18   446
                                                                Laufer v. Roam Rental Car of
2018 flsdc     Deborah Laufer     pla   pty   0:2018cv61565   0 Fort Lauderdale LLC                cv    7/10/18   9/18/18   446
                                                                Laufer v. Advantage Opco,
2018 flsdc     Deborah Laufer     pla   pty   0:2018cv61566   0 LLC                                cv    7/10/18   9/17/18   446
                                                                LAUFER v. BHARAT & JAGU
2020 gamdc DEBORAH LAUFER pla           pty   5:2020cv00381   5 LLC                                cv    9/30/20             446
2020 gamdc DEBORAH LAUFER pla           pty   4:2020cv00194   4 LAUFER v. KRISHNA LLC              cv    8/19/20             446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 9 of 29




                                                                  LAUFER v. ISH PROPERTIES
2020 gamdc DEBORAH LAUFER pla           pty   5:2020cv00326   5   LLC                            cv   8/19/20             446
                                                                  LAUFER v. HASMUKH H
2020 gamdc DEBORAH LAUFER pla           pty   5:2020cv00314   5   PATEL                          cv   8/11/20             446
                                                                  LAUFER v. KRISHI
2020 gamdc DEBORAH LAUFER pla           pty   1:2020cv00084   1   INVESTMENT LLC                 cv    5/7/20   8/20/20   446
                                                                  LAUFER v. NARAYAN
2020 gamdc DEBORAH LAUFER pla           pty   1:2020cv00085   1   ALBANY HOTEL LLC               cv    5/7/20    9/9/20   446
                                                                  LAUFER v. HJL HOSPITALITY,
2020 gamdc DEBORAH LAUFER pla           pty   1:2020cv00059   1   LLC                            cv    4/3/20             446
2020 gamdc DEBORAH LAUFER pla           pty   1:2020cv00056   1   LAUFER v. AUM LLC              cv   3/27/20   5/28/20   443
                                                                  LAUFER v. VRAJ
2020   gamdc   DEBORAH LAUFER     pla   pty   1:2020cv00053   1   HOSPITALITY LLC                cv   3/26/20             446
2020   gamdc   DEBORAH LAUFER     pla   pty   1:2020cv00054   1   LAUFER v. SHAH                 cv   3/26/20             446
2020   gamdc   DEBORAH LAUFER     pla   pty   1:2020cv00055   1   LAUFER v. SANGI LLC            cv   3/26/20   6/12/20   446
2020   gamdc   DEBORAH LAUFER     pla   pty   1:2020cv00046   1   LAUFER v. CHANDAN INC          cv   3/12/20   7/20/20   446
                                                                  Laufer v. Disha & Piya
2020 gandc     Deborah Laufer     pla   pty   2:2020cv00230   2   Hospitality LLC                cv   9/30/20             446
                                                                  Laufer v. Five Star
2020   gandc   Deborah   Laufer   pla   pty   4:2020cv00189   4   Hospitality LLC                cv   8/19/20   9/29/20   446
2020   gandc   Deborah   Laufer   pla   pty   1:2020cv03434   1   Laufer v. J and J Hotels LLC   cv   8/19/20             446
2020   gandc   Deborah   Laufer   pla   pty   1:2020cv03317   1   Laufer v. Jay Sai Ganesh LLC   cv   8/11/20             446
2020   gandc   Deborah   Laufer   pla   pty   2:2020cv00041   2   Laufer v. OM Guru LLC          cv   2/18/20    5/8/20   446
                                                                  Laufer v. N & N Hospitality
2020 gandc     Deborah Laufer     pla   pty   2:2020cv00042   2   LLC                            cv   2/18/20   3/16/20   446
                                                                  Laufer v Vishnu Hospitality
2020 gandc     Deborah Laufer     pla   pty   3:2020cv00029   3   LLC                            cv   2/18/20   7/24/20   446
                                                                  Laufer v. Douglasville
2020 gandc     Deborah Laufer     pla   pty   1:2020cv00740   1   Hospitality, Inc.              cv   2/18/20   3/24/20   446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 10 of 29




                                                              Laufer v. Shah Hospitality
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00743   1   LLC                             cv   2/18/20   3/16/20   446
                                                              Laufer v. Khamlai5169
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00745   1   Lodging LLC                     cv   2/18/20             446
                                                              Laufer vs. Werner
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00741   1   Enterprises, Inc.               cv   2/18/20   4/28/20   446
                                                              Laufer v. Eagle Investments
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00747   1   of Stone Mountain               cv   2/18/20   3/24/20   446
                                                              Laufer v. Aditi Hospitality,
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00742   1   LLC                             cv   2/18/20    5/5/20   446
                                                              Laufer v. Hilltop Hospitality
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00749   1   Inc                             cv   2/18/20   5/19/20   446
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00662   1   Laufer v. HK Group of CO Inc    cv   2/13/20   4/10/20   446
                                                              Laufer v. Omkar Enterprises
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00677   1   Inc                             cv   2/13/20    4/9/20   446
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00028   2   Laufer v. Hayser Hotels LLC     cv   2/12/20   4/27/20   446
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00029   2   Laufer v. Umrakh LLC            cv   2/12/20   5/12/20   446
                                                              Laufer v. Rhea Management
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00030   2   LLC                             cv   2/12/20    5/8/20   446
                                                              Laufer v. Love's Hospitality
2020 gandc   Deborah Laufer   pla   pty   4:2020cv00030   4   LLC                             cv   2/12/20   3/17/20   446
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00031   2   Laufer v. B & BH LLC            cv   2/12/20    5/4/20   446
                                                              Laufer v. MCK Hospitality
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00032   2   Group, LLC                      cv   2/12/20    6/4/20   446
                                                              Laufer v. SRI SAVA
2020 gandc   Deborah Laufer   pla   pty   3:2020cv00024   3   Hospitality LLC                 cv   2/12/20   4/24/20   446
                                                              Laufer v. Neelakanth
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00033   2   Enterprises Inc                 cv   2/12/20   6/29/20   446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 11 of 29




                                                              Laufer v. AMAR of Coweta,
2020 gandc   Deborah Laufer   pla   pty   3:2020cv00025   3   Inc.                            cv    2/12/20   3/12/20   446
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00034   2   Laufer v. Ritnes Inc            cv    2/12/20   5/12/20   446
                                                              Laufer v. Spectrum
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00035   2   Management Inc                  cv    2/12/20   3/26/20   446
2020 gandc   Deborah Laufer   pla   pty   3:2020cv00026   3   Laufer v. APU, Inc.             cv    2/12/20   3/18/20   446
                                                              Laufer v. Laxmiben
2020 gandc   Deborah Laufer   pla   pty   4:2020cv00032   4   Champaklal LLC                  cv    2/12/20             446
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00652   1   Laufer v. Ketan Inc.            cv    2/12/20   3/23/20   446
                                                              Laufer v. Glenwood
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00663   1   Hospitality LLC                 cv    2/12/20   5/18/20   446
                                                              Laufer v. Busbee Properties
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00653   1   LLC                             cv    2/12/20   7/15/20   446
                                                              Laufer v. Woodspring Suites
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00655   1   Atlanta Chamblee LLC            cv    2/12/20   8/12/20   446
                                                              Laufer v. P & S Hospitality
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00657   1   LLC                             cv    2/12/20   3/16/20   446
                                                              Laufer v. Smart Hotels
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00658   1   Georgia LLC                     cv    2/12/20   3/23/20   446
                                                              Laufer v. Naseeb
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00659   1   Investments Inc                 cv    2/12/20    6/2/20   446
                                                              Laufer v. Highland Lodging
2020 gandc   Deborah Laufer   pla   pty   2:2020cv00011   2   LLC                             cv    1/14/20   2/24/20   446
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00132   1   Laufer v. Ambaji South LLC      cv    1/10/20   2/10/20   446
2020 gandc   Deborah Laufer   pla   pty   1:2020cv00133   1   Laufer v. Shree SAI Hotel LLC   cv    1/10/20   3/17/20   446
                                                              Laufer v. Harmony Group
2019 gandc   Deborah Laufer   pla   pty   1:2019cv05691   1   Canton LLC                      cv   12/19/19   4/28/20   446
                                                              Laufer v. J.J.T.Management
2019 gandc   Deborah Laufer   pla   pty   1:2019cv05693   1   Holding Services,LLC            cv   12/19/19   7/13/20   446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 12 of 29




2019 gandc     Deborah Laufer     pla   pty   1:2019cv05696   1 Laufer v. Ayra Hotels LLC       cv   12/19/19    3/4/20   446
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05697   1 Laufer v. SIS Kennesaw LLC      cv   12/19/19   2/14/20   446
                                                                Laufer v. 6286 Riverdale
2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05695   1 Kamla, LLC                      cv   12/19/19   6/23/20   446
2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05694   1 Laufer v. Rena GA LLC           cv   12/19/19             446
2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05692   1 Laufer v. SM2 LLC               cv   12/19/19   4/16/20   446
2019   gandc   Deborah   Laufer   pla   pty   1:2019cv05443   1 Laufer v. Emory University      cv    12/2/19   1/21/20   446
                                                                Laufer v. Hare Krishna
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05444   1 Tucker Hotel LLC                cv    12/2/19   2/19/20   446
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05445   1 Laufer v. Ayyappa LLC           cv    12/2/19             446
                                                                Laufer v. Northlake Hotel
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05446   1 Investors, LLC                  cv    12/2/19    8/4/20   446
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05448   1 Laufer v. DPSG, LLC             cv    12/2/19   2/19/20   446
                                                                Laufer v. AG-P Atlanta
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05451   1 Perimeter Owner, L.L.C.         cv    12/2/19    2/3/20   446
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05447   1 Laufer vs. CIS Marietta, LLC    cv    12/2/19   2/18/20   446
                                                                Laufer v. AD1 Atlanta LS
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05134   1 Hotels De, LLC                  cv   11/13/19   4/22/20   446
                                                                Laufer v. Imperial
2019 gandc     Deborah Laufer     pla   pty   1:2019cv05133   1 Investments Doraville, Inc.     cv   11/13/19   2/10/20   446
                                                                Laufer v. Triple W.
2020 gasdc     Deborah Laufer     pla   pty   2:2020cv00103   2 Hospitality, LLC et al          cv    9/30/20             446
2020 gasdc     Deborah Laufer     pla   pty   1:2020cv00116   1 Laufer v. Shank Inc             cv    8/19/20             446
2020 gasdc     Deborah Laufer     pla   pty   1:2020cv00114   1 Laufer v. Bhole Shankar, Inc.   cv    8/11/20   9/17/20   446
                                                                Laufer v. Ohm Shiv Ganesh
2020   gasdc   Deborah   Laufer   pla   pty   5:2020cv00102   5 Inc.                            cv    8/11/20             446
2020   gasdc   Deborah   Laufer   pla   pty   3:2020cv00052   3 Laufer v. PSNVR LLC             cv    8/11/20             446
2020   gasdc   Deborah   Laufer   pla   pty   6:2020cv00069   6 Laufer v. MAA, LLC              cv    7/21/20             446
2020   gasdc   Deborah   Laufer   pla   pty   6:2020cv00062   6 Laufer v. VRSAD Lodging Inc     cv     7/6/20             446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 13 of 29




                                                              Laufer v. Richmond Hill
2020 gasdc   Deborah Laufer   pla   pty   4:2020cv00147   4   Hospitality Inc                 cv    7/6/20             446
2020 gasdc   Deborah Laufer   pla   pty   5:2020cv00075   5   Laufer v. Esha Motel Corp       cv   6/10/20    9/9/20   446
                                                              Laufer v. Shantee Hospitality
2020 gasdc   Deborah Laufer   pla   pty   3:2020cv00039   3   LLC                             cv   6/10/20    8/5/20   446
2020 gasdc   Deborah Laufer   pla   pty   6:2020cv00058   6   Laufer v. Patel et al           cv   6/10/20             446
2020 gasdc   Deborah Laufer   pla   pty   1:2020cv00072   1   Laufer v. Southern Stay, LLC    cv   5/27/20             446
                                                              Laufer v. Chaolma Hotels LLC
2020 gasdc   Deborah Laufer   pla   pty   3:2020cv00038   3   et al                           cv   5/27/20   7/30/20   446
                                                              Laufer v. Raghav Enterprice
2020 gasdc   Deborah Laufer   pla   pty   3:2020cv00035   3   Inc                             cv    5/7/20             446
2020 ilcdc   Deborah Laufer   pla   pty   3:2020cv03237   3   Laufer v. T & C Inn LLC         cv   9/14/20             446
2020 ilcdc   Deborah Laufer   pla   pty   3:2020cv03217   3   Laufer v. D.I. Hotels Corp.     cv   8/24/20             446
                                                              Laufer v. PPVV Hospitality
2020 ilcdc   Deborah Laufer   pla   pty   3:2020cv03218   3   Corporation                     cv   8/24/20             446
                                                              Laufer v. Champaign Hotel
2020 ilcdc   Deborah Laufer   pla   pty   3:2020cv03213   3   Ventures, LLC                   cv   8/20/20             446
                                                              Laufer v. Lakeview
2020 ilcdc   Deborah Laufer   pla   pty   2:2020cv02240   2   Hospitality LLC                 cv   8/20/20             446
                                                              Laufer v. Northfield Center,
2020 ilcdc   Deborah Laufer   pla   pty   3:2020cv03199   3   Inc.                            cv    8/5/20             446

                                                              Laufer v. Lodging Enterprises
2020 ilcdc   Deborah Laufer   pla   pty   3:2020cv03200   3   of Springfield, LLC             cv    8/5/20             446
2020 ilcdc   Deborah Laufer   pla   pty   2:2020cv02219   2   Laufer v. D D S Entertain Inc   cv   7/30/20             446
                                                              Laufer v. Great River
2020 ilcdc   Deborah Laufer   pla   pty   3:2020cv03191   3   Hospitality, LLC                cv   7/30/20             446
                                                              Laufer v. Gajanand
2020 ilcdc   Deborah Laufer   pla   pty   1:2020cv01230   1   Corporation                     cv   6/16/20    7/7/20   446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 14 of 29




                                                                  Laufer v. Q Ill Development
2020 ilcdc     Deborah Laufer     pla   pty   3:2020cv03149   3   LLC                             cv   6/16/20             446
                                                                  Laufer v. ESA P Portfolio
2020 ilndc     Deborah Laufer     pla   pty   1:2020cv05434   1   L.L.C.                          cv   9/14/20             446
                                                                  Laufer v. Surf Hotels
2020 ilndc     Deborah Laufer     pla   pty   1:2020cv05364   1   Investments, L.L.C.             cv   9/10/20             446
                                                                  Laufer v. SHC Columbus
2020 ilndc     Deborah Laufer     pla   pty   1:2020cv04959   1   Drive, LLC                      cv   8/24/20             446
2020 ilndc     Deborah Laufer     pla   pty   1:2020cv04961   1   Laufer v. Hayosha, Inc.         cv   8/24/20   8/30/20   446
                                                                  Laufer v. North Chicago
2020 ilndc     Deborah Laufer     pla   pty   1:2020cv04712   1   Development Limited             cv   8/11/20             446
                                                                  Laufer v. 233 E Ontario Hotel
2020 ilndc     Deborah Laufer     pla   pty   1:2020cv04593   1   Propco LLC                      cv    8/5/20             446
                                                                  Laufer v. ESA P Portfolio
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04594   1   L.L.C.                          cv    8/5/20             446
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04378   1   Laufer et al                    cv   7/27/20   9/24/20   446
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04376   1   Unknown v. Unknown              cv   7/27/20    8/6/20   890
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04347   1   Unknown v. Unknown              cv   7/23/20    8/5/20   890
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv04259   1   Laufer v. OM Shivaya LLC        cv   7/20/20    9/4/20   446
                                                                  Laufer v. Gajanand
2020 ilndc     Deborah Laufer     pla   pty   1:2020cv03964   1   Corporation                     cv    7/7/20             446
                                                                  Laufer v. North Aurora Hotel,
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03519   1   LLC                             cv   6/16/20             446
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03524   1   Laufer v. Mahakrupa, Inc.       cv   6/16/20   9/17/20   446
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03526   1   Laufer v. Vrajdham Corp.        cv   6/16/20   7/21/20   446
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03527   1   Laufer v. M.J.L.S.T., LLC       cv   6/16/20             446
2020   ilndc   Deborah   Laufer   pla   pty   1:2020cv03529   1   Laufer v. Daniels               cv   6/16/20   9/24/20   446
2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00885   3   Laufer v. Hayosha, Inc.         cv    9/1/20             446
2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00756   3   Laufer v. JP Hotels, Inc.       cv    8/5/20             446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 15 of 29




                                                                  Laufer v. Mansi and Sanket,
2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00757   3   Inc.                           cv    8/5/20             446
2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00758   3   Laufer v. Cripe                cv    8/5/20             446
2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00760   3   Laufer v. Hiway House, Inc.    cv    8/5/20             446
2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00576   3   Laufer v. Kalpana, Inc.        cv   6/16/20             446
2020   ilsdc   Deborah   Laufer   pla   pty   3:2020cv00577   3   Laufer v. Patel et al          cv   6/16/20   8/13/20   446
2020   inndc   Deborah   Laufer   pla   pty   2:2020cv00320   2   Laufer v. Patel et al          cv    9/3/20             446
2020   inndc   Deborah   Laufer   pla   pty   2:2020cv00321   2   Laufer v Udeep Hospitality     cv    9/3/20             446
                                                                  Laufer v. Varsity Clubs of
                                                                  America - South Bend
2020 inndc     Deborah Laufer     pla   pty   2:2020cv00322   2   Chapter Inc                    cv    9/3/20             446
2020 inndc     Deborah Laufer     pla   pty   2:2020cv00301   2   Laufer v. SRO Hotel LLC        cv   8/17/20             446
                                                                  Laufer v. Narnarayan Real
2020 inndc     Deborah Laufer     pla   pty   2:2020cv00302   2   Estate LLC                     cv   8/17/20             446
                                                                  Laufer v. Pratik-Sonam
2020 madc      Deborah Laufer     pla   pty   3:2020cv30087   3   Corporation                    cv   6/15/20             446
                                                                  Laufer v. Berkshire Resorts,
2020 madc      Deborah Laufer     pla   pty   3:2020cv30086   3   LLC                            cv   6/13/20             446
                                                                  Laufer v. Toole Properties
2020   madc    Deborah   Laufer   pla   pty   3:2020cv30082   3   2002, Inc.                     cv    6/8/20             446
2020   madc    Deborah   Laufer   pla   pty   3:2020cv30075   3   Laufer v. Limra Realty, LLC    cv   5/21/20             446
2020   madc    Deborah   Laufer   pla   pty   3:2020cv30073   3   Laufer v. Gangama, Inc.        cv   5/20/20   6/26/20   446
2020   madc    Deborah   Laufer   pla   pty   3:2020cv30071   3   Laufer v. Butternut, LLC       cv   5/19/20             446
2020   madc    Deborah   Laufer   pla   pty   3:2020cv30072   3   Laufer v. Willows Motel, LLC   cv   5/19/20             446
2020   madc    Deborah   Laufer   pla   pty   3:2020cv30057   3   Laufer v. Bravo, LLC           cv   4/14/20             446
2020   madc    Deborah   Laufer   pla   pty   3:2020cv30051   3   Laufer v. Meena Corporation    cv    4/1/20             446
2020   madc    Deborah   Laufer   pla   pty   3:2020cv30039   3   Laufer v. Riddhi BR, LLC       cv    3/9/20             446
                                                                  Laufer v. Shree Hospitality,
2020 madc      Deborah Laufer     pla   pty   3:2020cv30040   3   LLC                            cv    3/9/20             446
                        Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 16 of 29




2020   madc   Deborah   Laufer   pla   pty   3:2020cv30044   3   Laufer v. Siddhi, Inc.           cv    3/9/20             446
2020   madc   Deborah   Laufer   pla   pty   3:2020cv30034   3   Laufer v. Berkshire Inn, LLC     cv    3/5/20             446
2020   madc   Deborah   Laufer   pla   pty   3:2020cv30037   3   Laufer v. Genesis of Lee, Inc.   cv    3/5/20   7/15/20   446
2020   madc   Deborah   Laufer   pla   pty   3:2020cv30033   3   Laufer v. The Lenox Inn, Inc.    cv    3/3/20   5/19/20   446
                                                                 Laufer v. 2 Research Court
2020 mddc     Deborah Laufer     pla   pty   8:2020cv02394   8   LLC                              cv   8/19/20             446
                                                                 Laufer v. Richbell Carrollton,
2020 mddc     Deborah Laufer     pla   pty   8:2020cv02325   8   LLC                              cv   8/11/20             446
                                                                 Laufer v. Prestige Hospitality
2020 mddc     Deborah Laufer     pla   pty   1:2020cv02119   1   Group, LLC                       cv   7/21/20             446
2020 mddc     Deborah Laufer     pla   pty   1:2020cv02135   1   Laufer v. Jessup QI, LLC         cv   7/21/20             446
                                                                 Laufer v. Naranda Hotels,
2020 mddc     Deborah Laufer     pla   pty   1:2020cv02136   1   LLC                              cv   7/21/20             446
                                                                 Laufer v. Bre/Esa P Portfolio,
2020 mddc     Deborah Laufer     pla   pty   1:2020cv01973   1   LLC                              cv    7/3/20             446
                                                                 Laufer v. Ft. Meade
2020 mddc     Deborah Laufer     pla   pty   8:2020cv01974   8   Hospitality, LLC                 cv    7/3/20             446
2020 mddc     Deborah Laufer     pla   pty   1:2020cv01971   1   Laufer v. Shri Sudha Devi LLC    cv    7/2/20   8/25/20   446
                                                                 Laufer v. Columbia Lodging
2020 mddc     Deborah Laufer     pla   pty   1:2020cv01972   1   Inc.                             cv    7/2/20   8/21/20   446
2020 mddc     Deborah Laufer     pla   pty   1:2020cv01326   1   Laufer v. Desai                  cv   5/27/20             446
                                                                 Laufer v. Hampden
2020 mddc     Deborah Laufer     pla   pty   1:2020cv01327   1   Investment Properties LLC        cv   5/27/20   8/14/20   446
2020 mddc     Deborah Laufer     pla   pty   8:2020cv01328   8   Laufer v. Agasi Lodging Inc.     cv   5/27/20   8/25/20   446
                                                                 LAUFER v. WHITMAN
2020 medc     DEBORAH LAUFER pla       pty   1:2020cv00340   1   FAMILY LLC                       cv   9/24/20             446
2020 medc     DEBORAH LAUFER pla       pty   1:2020cv00341   1   LAUFER v. MHMHP INC              cv   9/24/20             446
                                                                 LAUFER v. MIGIS HOTEL
2020 medc     DEBORAH LAUFER pla       pty   1:2020cv00342   1   GROUP LLC                        cv   9/24/20             446
                    Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 17 of 29




2020 medc   DEBORAH LAUFER pla   pty   1:2020cv00343   1 LAUFER v. MHMHP INC         cv   9/24/20   9/24/20   446
                                                         LAUFER v. ACHESON
2020 medc   DEBORAH LAUFER pla   pty   2:2020cv00344   2 HOTELS LLC                  cv   9/24/20             446
2020 medc   DEBORAH LAUFER pla   pty   2:2020cv00345   2 LAUFER v. GIRI HOTELS LLC   cv   9/24/20             446
2020 medc   DEBORAH LAUFER pla   pty   2:2020cv00346   2 LAUFER v. INN AT ST JOHN    cv   9/24/20             446
                                                         LAUFER v. FLORHAM PARK
2020 njdc   DEBORAH LAUFER pla   pty   2:2020cv12238   2 LW HOTEL ASSOCIATES LP      cv    9/2/20             446
                                                         LAUFER v. INDEPENDENCE
2020 njdc   DEBORAH LAUFER pla   pty   2:2020cv10323   2 REALTY COMPANY              cv   8/11/20   9/23/20   446
                                                         LAUFER v. CAPRI LITTLE
2020 njdc   DEBORAH LAUFER pla   pty   2:2020cv10324   2 FERRY LLC                   cv   8/11/20   9/23/20   446
                                                         LAUFER v. 145 DEAN DRIVE
2020 njdc   DEBORAH LAUFER pla   pty   2:2020cv10325   2 LLC                         cv   8/11/20             446
                                                         LAUFER v. EXTENDED STAY
                                                         AMERICA - SOMERSET -
2020 njdc   DEBORAH LAUFER pla   pty   3:2020cv09193   3 FRANKLIN                    cv   7/21/20             446
                                                         LAUFER v.
                                                         INTERCONTINENTAL
2020 njdc   DEBORAH LAUFER pla   pty   3:2020cv08225   3 HOTELS GROUP                cv    7/4/20             446
                                                         LAUFER v. LAKHANI
2020 njdc   DEBORAH LAUFER pla   pty   2:2020cv08218   2 ASSOCIATES LLC              cv    7/3/20   8/27/20   446
                                                         LAUFER v. DC HOSPITALITY
2020 njdc   DEBORAH LAUFER pla   pty   2:2020cv08219   2 SOUTH PLAINFIELD LLC        cv    7/3/20   8/21/20   446
                                                         LAUFER v. MINERALS
2020 njdc   DEBORAH LAUFER pla   pty   2:2020cv07085   2 RESORT & SPA SPE LLC        cv   6/10/20   8/26/20   446
2020 njdc   DEBORAH LAUFER pla   pty   2:2020cv07035   2 LAUFER v. NAKSH LLC         cv    6/9/20   8/27/20   446
                                                         LAUFER v. BANSRI
2020 njdc   DEBORAH LAUFER pla   pty   1:2020cv06437   1 HOSPITALITY, LLC            cv   5/27/20   8/27/20   446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 18 of 29




                                                              LAUFER v. BUENA MOTEL
2020 njdc    DEBORAH LAUFER pla     pty   1:2020cv06438   1   CORP                          cv   5/27/20             446
2020 njdc    DEBORAH LAUFER pla     pty   3:2020cv05900   3   LAUFER v. BHUMINA LLC         cv   5/14/20   6/19/20   446
                                                              LAUFER v. DPPRJ
2020 njdc    DEBORAH LAUFER pla     pty   1:2020cv05644   1   HOSPITALITY, LLC              cv    5/7/20    8/6/20   446
                                                              LAUFER v. AARK
2020 njdc    DEBORAH LAUFER pla     pty   1:2020cv05648   1   HOSPITALITY HOLDING, LLC      cv    5/7/20             446
2020 njdc    DEBORAH LAUFER pla     pty   3:2020cv05649   3   LAUFER v. EXIT 8 LAND, LLC    cv    5/7/20             446
2020 njdc    DEBORAH LAUFER pla     pty   3:2020cv05609   3   LAUFER v. BHUMINA LLC         cv    5/6/20    7/9/20   446
                                                              Laufer v. Three Seven Hotel
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv04506   2   LLC                           cv   9/23/20             446
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv03634   2   Laufer v. Airport Inn Inc.    cv   8/12/20             446
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv03556   2   Laufer v. 15 Bay Avenue LLC   cv    8/7/20   9/29/20   446
                                                              Laufer v. The Crest Group,
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv03539   2   LLC                           cv    8/6/20             446
                                                              Laufer v. ISSAC HOSPITALITY
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv03548   2   LLC,                          cv    8/6/20             446
2020 nyedc   Deborah Laufer   pla   pty   1:2020cv03541   1   Laufer v. GIY Owner LLC       cv    8/6/20             446
                                                              Laufer v. Pak-Am Hotels,
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv03525   2   LTD.,                         cv    8/5/20             446
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv03289   2   Laufer v. Roshni Realty LLC   cv   7/22/20   9/25/20   446
                                                              Laufer v. Neil Hospitality,
2020 nyedc   Deborah Laufer   pla   pty   1:2020cv02933   1   L.L.C.                        cv    7/2/20   9/22/20   446
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv02937   2   Laufer v. Goldcrest LLC       cv    7/2/20   9/30/20   446
                                                              Laufer v. Jaral East End
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv02680   2   Hotel Corp.                   cv   6/17/20             446
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv02678   2   Laufer v. OCR Duffy LLC       cv   6/17/20             446
                                                              Laufer v. Ratan Ronkonkoma
2020 nyedc   Deborah Laufer   pla   pty   2:2020cv02605   2   LLC                           cv   6/11/20   9/15/20   446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 19 of 29




2020 nyedc     Deborah Laufer     pla   pty   2:2020cv02600   2 Laufer v. Fortuna LI LLC       cv   6/11/20             446
                                                                Laufer v. Tetrad Canaan Real
2020 nyndc     Deborah Laufer     pla   pty   1:2020cv01075   1 Estate LLC                     cv   9/10/20             446
                                                                Laufer v. Adirondack
2020 nyndc     Deborah Laufer     pla   pty   1:2020cv00845   1 Lakeview, LLC                  cv   7/28/20             446
                                                                Laufer v. Shree Hari Hotels,
2020 nyndc     Deborah Laufer     pla   pty   3:2020cv00407   3 LLC                            cv    4/7/20   5/26/20   446
2020 nyndc     Deborah Laufer     pla   pty   8:2020cv00384   8 Laufer v. NIRAG Inc.           cv    4/2/20             446
2020 nyndc     Deborah Laufer     pla   pty   8:2020cv00376   8 Laufer v. Dhani, LLC et al     cv    4/1/20             446
                                                                Laufer v. Dove Hess
2020 nyndc     Deborah Laufer     pla   pty   5:2020cv00379   5 Holdings, LLC                  cv    4/1/20             446
2020 nyndc     Deborah Laufer     pla   pty   3:2020cv00383   3 Laufer v. Ambamaa, Inc.        cv    4/1/20             446
                                                                Laufer v. Shri Saikrupa
2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00378   3 Hospitality, Inc.              cv    4/1/20             446
2020   nyndc   Deborah   Laufer   pla   pty   8:2020cv00350   8 Laufer v. Akey et al           cv   3/30/20             446
2020   nyndc   Deborah   Laufer   pla   pty   5:2020cv00348   5 Laufer v. Jai Dev, Inc.        cv   3/30/20   7/23/20   446
2020   nyndc   Deborah   Laufer   pla   pty   8:2020cv00357   8 Laufer v. 7 Hills Hotel, LLC   cv   3/30/20             446
                                                                Laufer v. Golden Gate
2020   nyndc   Deborah   Laufer   pla   pty   8:2020cv00355   8 Lodging, LLC                   cv   3/30/20    5/6/20   446
2020   nyndc   Deborah   Laufer   pla   pty   5:2020cv00356   5 Laufer v. Ram Inc.             cv   3/30/20   8/14/20   446
2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00352   3 Laufer v. Minteer              cv   3/30/20    9/2/20   446
2020   nyndc   Deborah   Laufer   pla   pty   3:2020cv00323   3 Laufer v. Homik Inns Corp.     cv   3/23/20   8/10/20   446
                                                                Laufer v. 88 Ridge Royale
2020 nyndc     Deborah Laufer     pla   pty   1:2020cv00325   1 LLC                            cv   3/23/20   7/29/20   446
                                                                Laufer v. Daniel Martin
2020 nyndc     Deborah Laufer     pla   pty   3:2020cv00280   3 Motels, Inc.                   cv   3/11/20   8/10/20   446
                                                                Laufer v. SNY Hospitality,
2020 nyndc     Deborah Laufer     pla   pty   5:2020cv00273   5 LLC                            cv   3/11/20             446
2020 nyndc     Deborah Laufer     pla   pty   5:2020cv00274   5 Laufer v. Powers et al         cv   3/11/20   4/20/20   446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 20 of 29




2020 nyndc   Deborah Laufer   pla   pty   3:2020cv00275   3 Laufer v. Manee Inc.              cv    3/11/20   6/25/20   446
                                                            Laufer v. Welcome Motels,
2020 nyndc   Deborah Laufer   pla   pty   3:2020cv00281   3 Inc. et al                        cv    3/11/20             446
                                                            Laufer v. Cometti Properties,
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01585   5 LLC                               cv   12/20/19             446
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01584   5 Laufer v. Geo Hotel Co., Inc.     cv   12/20/19   3/11/20   446
                                                            Laufer v. Cortland Spring,
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01583   5 Inc. et al                        cv   12/20/19    5/8/20   446
                                                            Laufer v. Jegg Realty
2019 nyndc   Deborah Laufer   pla   pty   3:2019cv01581   3 Norwich, LLC                      cv   12/20/19             446
                                                            Laufer v. DND Cortland Real
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01586   5 Estate, LLC                       cv   12/20/19             446
                                                            Laufer v. Servus Hotel Group
2019 nyndc   Deborah Laufer   pla   pty   6:2019cv01582   6 Waterloo, LLC                     cv   12/20/19   1/27/20   446
                                                            Laufer v. Hope Lake
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01592   5 Holdings, LLC et al               cv   12/20/19   3/16/20   446
                                                            Laufer v. Pooja Hotel, Inc., et
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01588   5 al.                               cv   12/20/19   8/13/20   446
2019 nyndc   Deborah Laufer   pla   pty   1:2019cv01569   1 Laufer v. AU PAC (NY), INC.       cv   12/19/19    3/5/20   446
                                                            Laufer v. Mirbeau of
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01574   5 Skaneateles L.P. et al            cv   12/19/19   3/12/20   446
                                                            Laufer v. Mirbeau of
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01563   5 Skaneateles, LP et al             cv   12/18/19   3/12/20   446
                                                            Laufer v. 1156 Front Street,
2019 nyndc   Deborah Laufer   pla   pty   3:2019cv01564   3 LLC                               cv   12/18/19             446
                                                            Laufer v. Lady Jayne Hotels
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01567   5 Corp.                             cv   12/18/19   2/28/20   446
2019 nyndc   Deborah Laufer   pla   pty   3:2019cv01568   3 Laufer v. Rutherford              cv   12/18/19   3/10/20   446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 21 of 29




                                                                  Laufer v. Homestead Village
2019 nyndc     Deborah Laufer     pla   pty   3:2019cv01557   3   Dev. Group LLC                  cv   12/17/19             446
                                                                  Laufer v. Shree Hari
2019 nyndc     Deborah Laufer     pla   pty   3:2019cv01559   3   Holdings, LLC                   cv   12/17/19             446
                                                                  Laufer v. J. Swaminarayan,
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01505   1   Inc.                            cv    12/5/19   2/18/20   446
                                                                  Laufer v. 860 Vestal Empire
2019 nyndc     Deborah Laufer     pla   pty   3:2019cv01509   3   LLC                             cv    12/5/19             446
2019 nyndc     Deborah Laufer     pla   pty   5:2019cv01512   5   Laufer v. Kishorkumar           cv    12/5/19    2/5/20   446
                                                                  Laufer v. Auburn Inn, Inc. et
2019 nyndc     Deborah Laufer     pla   pty   5:2019cv01506   5   al                              cv    12/5/19    4/6/20   446
                                                                  Laufer v. Cocca's Hotel, LLC
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01502   1   et al                           cv    12/4/19   2/24/20   446
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01499   1   Laufer v. Due Die Mare, Inc.    cv    12/4/19   2/18/20   446
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01501   1   Laufer v. Laxmi & Sons, LLC     cv    12/4/19             446
                                                                  Laufer v. Milan Hotels, LLC
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01504   1   et al                           cv    12/4/19   2/18/20   446
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01507   1   Laufer v. Yogini Inc.           cv    12/4/19   2/18/20   446
                                                                  Laufer v. Inn at the Century,
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01465   1   LLC et al                       cv   11/25/19   1/17/20   446
                                                                  Laufer v. Village at Miller
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01462   1   Road, LLC et al                 cv   11/25/19   6/23/20   446
                                                                  Laufer v. Indra Holdings, LLC
2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01464   1   et al                           cv   11/25/19   1/17/20   446
2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01469   1   Laufer v. Mrfansi, inc.         cv   11/25/19   2/18/20   446
2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01461   1   Laufer v. Mrkush, Inc. et al    cv   11/25/19   2/18/20   446
2019   nyndc   Deborah   Laufer   pla   pty   1:2019cv01468   1   Laufer v. A&P OM LLC            cv   11/25/19   2/18/20   446
                                                                  Laufer v. BW RRI I, LLC, et
2019 nyndc     Deborah Laufer     pla   pty   1:2019cv01466   1   al.                             cv   11/25/19   2/25/20   446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 22 of 29




2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01433   5 Laufer v. Patel et al           cv   11/19/19   3/30/20   446
                                                            Laufer v. Frisbee Property
2019 nyndc   Deborah Laufer   pla   pty   6:2019cv01432   6 Management LLC                  cv   11/19/19             446
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01435   5 Laufer v. Rising SH LLC         cv   11/19/19 11/25/19    446
                                                            Laufer v. Whitestone
2019 nyndc   Deborah Laufer   pla   pty   5:2019cv01436   5 Hospitality LLC                 cv   11/19/19 11/25/19    446
2019 nyndc   Deborah Laufer   pla   pty   8:2019cv01429   8 Laufer v. OM Ganesh LLC         cv   11/19/19 1/22/20     446
                                                            Laufer v. Frisbee Property
2019 nyndc   Deborah Laufer   cd    pty   6:2019cv01432   6 Management LLC                  cv   11/19/19             446
                                                            Laufer v. Samoni Hospitality,
2019 nyndc   Deborah Laufer   pla   pty   1:2019cv01321   1 LLC                             cv   10/29/19 12/19/19    446
                                                            Laufer v. 1110 Western
2019 nyndc   Deborah Laufer   pla   pty   1:2019cv01324   1 Albany, LLC et al               cv   10/28/19    5/8/20   446
2019 nyndc   Deborah Laufer   pla   pty   1:2019cv01328   1 Laufer v. 88 Motel Inc.         cv   10/28/19   3/30/20   446
2019 nyndc   Deborah Laufer   pla   pty   1:2019cv01329   1 Laufer v. 4th Precinct, LLC     cv   10/28/19   3/12/20   446
                                                            Laufer v. Tappanzee Hotel
2020 nysdc   Deborah Laufer   pla   pty   7:2020cv06568   7 LLC                             cv    8/18/20             446
2020 nysdc   Deborah Laufer   pla   pty   1:2020cv06211   1 Laufer v. Panta Realty, Co.     cv     8/7/20             446
2020 nysdc   Deborah Laufer   pla   pty   1:2020cv06219   1 Laufer v. Blakely LLC           cv     8/7/20             446
                                                            Laufer v. Excelsior Syndicate
2020 nysdc   Deborah Laufer   pla   pty   1:2020cv06226   1 Inc.                            cv     8/7/20             446
                                                            Laufer v. Tristate Note
2020 nysdc   Deborah Laufer   pla   pty   7:2020cv06229   7 Repurchase Group LLC            cv     8/7/20             446
2020 nysdc   Deborah Laufer   pla   pty   7:2020cv06236   7 Laufer v. Nilesh Corp.          cv     8/7/20   10/1/20   446
                                                            Laufer v. MRC Poughkeepsie,
2020 nysdc   Deborah Laufer   pla   pty   7:2020cv06151   7 LLC                             cv     8/6/20             446
                                                            Laufer v. Pinnacle Tower
2020 nysdc   Deborah Laufer   pla   pty   1:2020cv05939   1 Realty LLC                      cv    7/30/20   9/25/20   446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 23 of 29




                                                                  Laufer v. Morgans Hotel
2020 nysdc     Deborah Laufer     pla   pty   1:2020cv05943   1   Group Management LLC          cv    7/30/20             446
                                                                  Laufer v. Faili Rudowski
2020 nysdc     Deborah Laufer     pla   pty   7:2020cv05777   7   Irrevocable Trust et al       cv    7/24/20             446
                                                                  Laufer v. AI Shree Khodiyar
2020 nysdc     Deborah Laufer     pla   pty   7:2020cv02509   7   MAA Inc.                      cv    3/23/20    9/9/20   446
                                                                  Laufer v. Whitestone
2019 nysdc     Deborah Laufer     pla   pty   1:2019cv10968   1   Hospitality LLC               cv   11/27/19   3/11/20   446
2019 nysdc     Deborah Laufer     pla   pty   1:2019cv10971   1   Laufer v. Rising SH LLC       cv   11/27/19   4/20/20   446
                                                                  Laufer v. Whitestone
2019 nysdc     Deborah Laufer     pla   pty   7:2019cv10702   7   Hospitality,LLC               cv   11/19/19   9/23/20   446
                                                                  Laufer v. AGK Real Estate
2020 nywdc Deborah Laufer         pla   pty   6:2020cv06623   6   Holding, LLC                  cv    8/21/20             446
                                                                  Laufer v. Galloping Falls
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00484   1   Corp.                         cv    4/23/20   9/30/20   446
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00485   1   Laufer v. Haripriya, Inc.     cv    4/23/20             446
                                                                  Laufer v. Buffalo South
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00486   1   Motor Inn., Inc.              cv    4/23/20             446
                                                                  Laufer v. Diverse
2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00487   1   Development Corp.             cv    4/23/20   9/30/20   446
2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00488   1   Laufer v. Nair et al          cv    4/23/20             446
2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00476   1   Laufer v. Kaival M&J, Inc.    cv    4/22/20             446
2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06259   6   Laufer v. Raj Hotels, LLC     cv    4/22/20             446
                                                                  Laufer v. LABH Hospitality,
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00478   1   Inc.                          cv    4/22/20             446
2020 nywdc Deborah Laufer         pla   pty   6:2020cv06260   6   Laufer v. Patel               cv    4/22/20             446
2020 nywdc Deborah Laufer         pla   pty   6:2020cv06261   6   Laufer v. Preeti, LLC         cv    4/22/20   9/21/20   446
                                                                  Laufer v. Maday
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00480   1   Development Corp.             cv    4/22/20   8/19/20   446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 24 of 29




2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00467   1   Laufer v. Webbs Motel, Inc.     cv   4/21/20             446
2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00469   1   Laufer v. Avadhoot Hotel LLC    cv   4/21/20             446
2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00471   1   Laufer v. Mauni, Inc.           cv   4/21/20             446
2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00472   1   Laufer v. Shri Laxmi Corp.      cv   4/21/20             446
2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00473   1   Laufer v. Sai Shradha, LLC      cv   4/21/20             446
                                                                  Laufer v. Woodbury Hotel
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00413   1   Corporation                     cv    4/7/20             446
                                                                  Laufer v. River Spring Lodge
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00414   1   LLC                             cv    4/7/20             446
                                                                  Laufer v. MCMC Properties
2020 nywdc Deborah Laufer         pla   pty   6:2020cv06218   6   LLC                             cv    4/7/20   5/26/20   446
                                                                  Laufer v. Living The Dream
2020 nywdc Deborah Laufer         pla   pty   6:2020cv06219   6   Wellness Retreats LLC           cv    4/7/20             446
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00415   1   Laufer v. D.M. INN, LLC         cv    4/7/20    7/2/20   446
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00405   1   Laufer v. Aum Shree LLC         cv    4/6/20             446
                                                                  Laufer v. Aum Corp of
2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06211   6   Painted Post                    cv    4/6/20             446
2020   nywdc   Deborah   Laufer   pla   pty   1:2020cv00407   1   Laufer v. Drashti Batavia LLC   cv    4/6/20             446
2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06212   6   Laufer v. PGA Sequoia, LLC      cv    4/6/20             446
2020   nywdc   Deborah   Laufer   pla   pty   6:2020cv06213   6   Laufer v. Newark Hotels, Inc.   cv    4/6/20             446
                                                                  Laufer v. Darienlake
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00408   1   Hospitality LLC                 cv    4/6/20             446
                                                                  Laufer v. Corning Hotel
2020 nywdc Deborah Laufer         pla   pty   6:2020cv06214   6   Company, LLC                    cv    4/6/20   9/30/20   446
2020 nywdc Deborah Laufer         cd    pty   6:2020cv06212   6   Laufer v. PGA Sequoia, LLC      cv    4/6/20             446
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00364   1   Laufer v. Kasturi Hotel, LLC    cv   3/26/20             446
                                                                  Laufer v. Grandsam Island
2020 nywdc Deborah Laufer         pla   pty   1:2020cv00365   1   LLC                             cv   3/26/20    9/8/20   446
                   Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 25 of 29




                                                            Laufer v. First Street Group
2020 nywdc Deborah Laufer   pla   pty   1:2020cv00366   1   LLC                            cv   3/26/20             446
2020 nywdc Deborah Laufer   pla   pty   6:2020cv06182   6   Laufer v. Dinesh Patel         cv   3/26/20    8/7/20   446
                                                            Laufer v. DNJ, Hospitality,
2020 nywdc Deborah Laufer   pla   pty   6:2020cv06183   6   LLC                            cv   3/26/20             446
                                                            Laufer v. Dicephalous
2020 nywdc Deborah Laufer   pla   pty   6:2020cv06184   6   Properties II Company, LLC     cv   3/26/20             446
2020 nywdc Deborah Laufer   pla   pty   6:2020cv06185   6   Laufer v. MA & LB LLC          cv   3/26/20             446
2020 nywdc Deborah Laufer   pla   pty   6:2020cv06186   6   Laufer v. Rishi LLC            cv   3/26/20             446
                                                            Laufer v. Seneca Road
2020 nywdc Deborah Laufer   pla   pty   6:2020cv06187   6   Properties LLC                 cv   3/26/20             446
                                                            Laufer v. Jamestown Hotel
2020 nywdc Deborah Laufer   pla   pty   1:2020cv00367   1   LLC                            cv   3/26/20             446
                                                            Laufer v. Dunkirk Resort
2020 nywdc Deborah Laufer   pla   pty   1:2020cv00368   1   Properties, LLC et al          cv   3/26/20             446
                                                            Laufer v. BRE/ESA P
2020 nywdc Deborah Laufer   pla   pty   6:2020cv06188   6   Portfolio, LLC.                cv   3/26/20    8/3/20   446
2020 nywdc Deborah Laufer   pla   pty   1:2020cv00359   1   Laufer v. Shiv Hotel Inc       cv   3/25/20   4/29/20   446
                                                            Laufer v. Pramukh Motels
2020 nywdc Deborah Laufer   pla   pty   1:2020cv00360   1   Inc.                           cv   3/25/20             446
2020 nywdc Deborah Laufer   pla   pty   1:2020cv00349   1   Laufer v. Shriji Swami LLC     cv   3/24/20   4/29/20   446
                                                            Laufer v. Adam Hospitality
2020 nywdc Deborah Laufer   pla   pty   1:2020cv00351   1   LLC                            cv   3/24/20             446

2020 nywdc Deborah Laufer   pla   pty   1:2020cv00342   1 Laufer v. HRB Hospitality Inc. cv     3/22/20    9/1/20   446
                                                          Laufer v. Servus Hotel Group
2020 nywdc Deborah Laufer   pla   pty   6:2020cv06062   6 Waterloo, LLC                  cv     1/28/20    4/3/20   446
                                                          Laufer v. Servus Hotel Group
2020 nywdc Deborah Laufer   pla   pty   1:2020cv00396   1 Waterloo, LLC                  cv     1/28/20   6/11/20   446
                         Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 26 of 29




                                                                  Laufer v. Chandni
2020 ohndc     Deborah Laufer     pla   pty   3:2020cv02218   3   Corporation                     cv   9/30/20             446
                                                                  Laufer v. White Haven
2020 pamdc Deborah Laufer         pla   pty   3:2020cv01788   3   Hospitality of PA, LLC          cv   9/30/20             446
                                                                  Laufer v. Canyon Real
2020 pamdc Deborah Laufer pla           pty   1:2020cv01781   1   Estate, LP                      cv   9/29/20             446
2020 pamdc Deborah Laufer pla           pty   1:2020cv01775   1   Laufer v. R. H. R., INC         cv   9/28/20             446
2020 pawdc DEBORAH LAUFER pla           pty   3:2020cv00177   3   LAUFER v. KOVAKEN LLC           cv    9/2/20             446
                                                                  LAUFER v. TRIBHUVAN REAL
2020 pawdc DEBORAH LAUFER pla           pty   2:2020cv01188   2   ESTATE LP                       cv   8/11/20             446
2020 pawdc DEBORAH LAUFER pla           pty   2:2020cv01193   2   LAUFER v. VIJAY INC.            cv   8/11/20             446
                                                                  LAUFER v. RADHE KRISHNA
2020 pawdc DEBORAH LAUFER pla           pty   2:2020cv01090   2   LLC                             cv   7/21/20   8/24/20   446
                                                                  LAUFER v. AAM
2020 pawdc DEBORAH LAUFER pla           pty   2:2020cv01010   2   HOSPITALITY CORP                cv    7/6/20   7/29/20   446
                                                                  Laufer v. Newport Hotel
2020 ridc      Deborah Laufer     pla   pty   1:2020cv00422   1   Group, LLC                      cv   9/23/20             446
2020 ridc      Deborah Laufer     pla   pty   1:2020cv00351   1   Laufer v. Radha Krishna, LLC    cv   8/13/20             446
                                                                  Laufer v. SAH Hospitality,
2020 ridc      Deborah Laufer     pla   pty   1:2020cv00352   1   LLC                             cv   8/13/20             443
                                                                  Laufer v. Shanti Hospitality,
2020   ridc    Deborah   Laufer   pla   pty   1:2020cv00353   1   INC.                            cv   8/13/20             446
2020   txwdc   Deborah   Laufer   pla   pty   1:2020cv00982   1   FILING ERROR                    cv   9/24/20   9/24/20   446
2020   txwdc   Deborah   Laufer   pla   pty   5:2020cv01139   5   Laufer v. I & I Properties      cv   9/24/20             446
2020   txwdc   Deborah   Laufer   pla   pty   5:2020cv01096   5   Laufer v. ADE 699 LLC           cv   9/15/20             446
2020   txwdc   Deborah   Laufer   pla   pty   1:2020cv00885   1   Laufer v. Vandana, LLC          cv   8/25/20             446
                                                                  Laufer v. RAM Hospitality
2020 txwdc     Deborah Laufer     pla   pty   4:2020cv00063   4   Enterprise, LLC                 cv   8/25/20             446
2020 txwdc     Deborah Laufer     pla   pty   1:2020cv00859   1   Laufer v. Shree & Mukti, LLC    cv   8/18/20             446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 27 of 29




2020 txwdc   Deborah Laufer   pla   pty   1:2020cv00839   1 FILING ERROR                   cv   8/11/20   8/11/20   446
                                                            Laufer v. Circa Enterprises,
2020 txwdc   Deborah Laufer   pla   pty   4:2020cv00058   4 Inc                            cv   8/11/20             446
                                                            Laufer v. 2015 Andrews
2020 txwdc   Deborah Laufer   pla   pty   7:2020cv00202   7 Lodge, LTD                     cv   8/11/20             446
2020 txwdc   Deborah Laufer   pla   pty   5:2020cv00846   5 Laufer v. Bhaga et al          cv   7/21/20             446
                                                            Laufer v. RREA FO&G
2020 txwdc   Deborah Laufer   pla   pty   7:2020cv00166   7 PORTFOLIO NO 2, LLC            cv   7/10/20   9/24/20   446
                                                            Laufer v. Andrews Hotel
2020 txwdc   Deborah Laufer   pla   pty   7:2020cv00164   7 Investments, LLC               cv    7/7/20             446
2020 txwdc   Deborah Laufer   pla   pty   1:2020cv00631   1 Laufer v. Patel et al          cv   6/17/20             446
                                                            Laufer v. Mann Hospitality,
2020 txwdc   Deborah Laufer   pla   pty   1:2020cv00620   1 LLC                            cv   6/12/20   9/30/20   446
2020 txwdc   Deborah Laufer   pla   pty   1:2020cv00588   1 Laufer v. Galtesvar Om, LLC    cv    6/3/20             446
                                                            Deborah Laufer v. 2011
2020 txwdc   Deborah Laufer   pla   pty   5:2020cv00643   5 Carrizo Springs Lodge, LTD     cv   5/29/20             446
                                                            Laufer v. Temple Econo
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00384   6 Lodge Inc.                     cv   5/14/20    6/3/20   446
                                                            Laufer v. J&J Executive
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00385   6 Suites LLC                     cv   5/14/20             446
                                                            Laufer v. Satishchandra
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00386   6 Patel                          cv   5/14/20    6/2/20   446
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00387   6 Laufer v. King's Inn           cv   5/14/20    6/2/20   446
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00388   6 Laufer v. Santha, Inc.         cv   5/14/20    6/4/20   446
                                                            Laufer v. Shri D & G
2020 txwdc   Deborah Laufer   pla   pty   1:2020cv00517   1 Corporation                    cv   5/14/20    6/8/20   446
                                                            Laufer v. Jayeshkumar B &
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00389   6 Hemaben Patel                  cv   5/14/20             446
                     Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 28 of 29




                                                              Laufer v. Temple Joint
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00390   6   Venture LLC                     cv   5/14/20   6/3/20   446
                                                              Laufer v. Hitanshu & Rashmi
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00391   6   Bhakta                          cv   5/14/20   6/3/20   446
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00382   6   Laufer v. ROHINI INC            cv   5/13/20   6/3/20   446
                                                              Laufer v. Khushbu
2020 txwdc   Deborah Laufer   pla   pty   6:2020cv00383   6   Investment LLC                  cv   5/13/20   6/3/20   446
                                                              Laufer, Deborah v. Shree
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00888   3   Rajshyamaji, LLC                cv   9/24/20            446
                                                              Laufer, Deborah v. Saeyang,
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00819   3   Sia et al                       cv    9/7/20            446
                                                              Laufer, Deborah v.
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00820   3   Tenthousand Pines, LLC          cv    9/7/20            446
                                                              Laufer, Deborah v. Carrier
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00799   3   Accommodations, LLC             cv   8/30/20            446
                                                              Laufer, Deborah v. A&B
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00800   3   Patel, Inc.                     cv   8/30/20            446
                                                              Laufer, Deborah v. Eau Claire
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00801   3   Hotel Group, Inc.               cv   8/30/20            446
                                                              Laufer, Deborah v. Growth
                                                              Motels of Wisconsin Rapids,
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00791   3   LLC                             cv   8/27/20            446
                                                              Laufer, Deborah v. Silveria
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00778   3   Rentals, LLC                    cv   8/23/20            446
                                                              Laufer, Deborah v. Jesse
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00776   3   Jacobson Hospitality, LLC       cv   8/21/20            446
                                                              Laufer, Deborah v. Serenity
                                                              at Curriers Lakeview Lodge
2020 wiwdc Deborah Laufer     pla   pty   3:2020cv00777   3   LLC                             cv   8/21/20            446
                   Case 6:20-cv-00389-ADA-JCM Document 17-3 Filed 10/08/20 Page 29 of 29




                                                            Laufer, Deborah v. Maruti
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00771   3   Hospitality, LLC               cv   8/20/20   446
                                                            Laufer, Deborah v. Krishna
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00745   3   Real Estate 4 LLC              cv   8/11/20   446
                                                            Laufer, Deborah v. Ambe
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00747   3   Mata LLC                       cv   8/11/20   446
                                                            Laufer, Deborah v. Shriji
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00705   3   Mosinee Hospitality LLC        cv   7/30/20   446
                                                            Laufer, Deborah v. Rasmus,
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00680   3   Michael                        cv   7/26/20   446
                                                            Laufer, Deborah v. PM Jay
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00681   3   LLC                            cv   7/26/20   446
                                                            Laufer, Deborah v. Ashland
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00682   3   Lake Superior Lodge LLC        cv   7/26/20   446
                                                            Laufer, Deborah v. Pienaar,
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00683   3   Petrus et al                   cv   7/26/20   446
                                                            Laufer, Deborah v. American
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00684   3   Hotel Association, LLC         cv   7/26/20   446
                                                            Laufer, Deborah v. Vishav
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00659   3   Hotels, Inc.                   cv   7/18/20   446
                                                            Laufer, Deborah v. Barker's
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00660   3   Island Hotel, LLC et al        cv   7/18/20   446
                                                            Laufer, Deborah v. Wood
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00661   3   River, Inn Inc.                cv   7/18/20   446
                                                            Laufer, Deborah v. Lily Pond
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00617   3   LLC C Series                   cv    7/4/20   446
                                                            Laufer, Deborah v. Pramukh
2020 wiwdc Deborah Laufer   pla   pty   3:2020cv00616   3   LLC                            cv    7/3/20   446
